Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation “the user message includes a voice command from the user configured to influence navigation of the second vehicle”, and the claim also recites “and the V2X message includes the voice command for commanding navigation of the second vehicle.” which is the narrower statement of the range/limitation. Claim 18 recites similar limitations, describing “a voice command from the user configured to influence navigation of the second vehicle;” and “commanding the navigation of the second vehicle via the voice command included in the transmitted V2X message”  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim states “the second wireless communication technology differing from the first wireless communication technology” which renders the claim indefinite.  It is unclear to a reader having ordinary skill in the art whether this limitation requires a different piece of hardware, requires a different method of transmission, or both.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2)] as being anticipated by Joo (US 20190020735), herein after referred to as Joo, which teaches:
a first communication module configured to receive a user message; ([0035] “The input device 150 may be a device for receiving a command or data, which is to be used by another component (e.g., the processor 120) of the electronic device 101, from the outside (e.g., a user) of the electronic device 101. The input device 150 may include, for example, a microphone, a mouse, or a keyboard." [0098] "Referring to FIG. 3, the electronic device 101 may be equipped in a car 301 or may be a separate electronic device wiredly or wirelessly connected with the car 301.”)
a processing unit configured to convert the user message to a vehicle-to-everything (V2X) message; ([Fig 1] [0038] "The audio module 170 may convert a sound into an electrical signal and vice versa. According to an embodiment, the audio module 170 may obtain a sound through the input device 150, or output a sound through the sound output device 155 or a headphone of an external electronic device (e.g., an electronic device 102) directly (e.g., wiredly) or wirelessly coupled with the electronic device 101." [0052] "The communication module 190 may support various protocols for wireless communication. For example, the communication module 190 may support protocols (e.g., wireless access in vehicular environment (WAVE)) related to V2X-related standards (e.g., WAVE short message protocol (WSMP)). Further, the communication module 190 may support various protocols (e.g., transfer control protocol/Internet protocol (TCP/IP) or user datagram protocol (UDP)) available for communication with external electronic devices via the first network 198 or the second network 199." [0053] "According to an embodiment, the processor 120 may broadcast messages (e.g., basic safety messages (BSMs)) through the communication module 190 using a first protocol. The first protocol may be a protocol associated with a V2X-related standard, and the messages may be messages (e.g., BSMs) based on the V2X-related standard. The processor 120 may broadcast the messages to V2X-supported external electronic devices (e.g., automobiles, smartphones, or tablet PCs) within a designated distance using the first protocol." Fig 1 demonstrates that all of these are in the same electronic device”)
and a second communication module, wherein the first communication module, the processing unit, and the second communication module are implemented in a first vehicle, ([Fig 1, items 192 and 194] [0048] "The antenna module 197 may include one or more antennas for transmitting or receiving a signal or power to/from an outside. According to an embodiment, the communication module 190 (e.g., the wireless communication module 192) may transmit or receive a signal to/from an external electronic device through an antenna appropriate for a communication scheme used in the communication network." [0098] "Referring to FIG. 3, the electronic device 101 may be equipped in a car 301 or may be a separate electronic device wiredly or wirelessly connected with the car 301. For example, the electronic device 101 may be equipped in the car 301 and communicate with an external electronic device 310. In another example, the electronic device 101 may be wiredly or wirelessly connected with the car 301 and control at least one function that the car 301 supports and communicate with the external electronic device 310. Although the electronic device 101 is described as being a separate electronic device from the car 301, the electronic device 101 may also be the car 301, but not is limited thereto.")
and the second communication module is configured to transmit the V2X message from the first vehicle via a wireless communication link. ([0164] “In step 1330, the processor may broadcast messages containing the at least one driving-related message selected and identification information corresponding to the at least one external electronic device selected, through the communication module 190 (e.g., a communication circuit).”)
Claim 2 is rejected under 35 U.S.C. 102(a)(2)] as being anticipated by Joo, which teaches the system of Claim 1 as well as:
and the system further comprises an electronic device configured to be positioned proximate a user, the electronic device including a third communication module, ([Fig 3, Item 101] [0098] “Referring to FIG. 3, the electronic device 101 may be equipped in a car 301 or may be a separate electronic device wiredly or wirelessly connected with the car 301.”)
wherein the first and third communication modules are configured to enable a second wireless communication link between first vehicle and the electronic device for communication of the user message from the user to the first vehicle. ([0038] “The audio module 170 may convert a sound into an electrical signal and vice versa. According to an embodiment, the audio module 170 may obtain a sound through the input device 150, or output a sound through the sound output device 155 or a headphone of an external electronic device (e.g., an electronic device 102) directly (e.g., wiredly) or wirelessly coupled with the electronic device 101." [0040] "The interface 177 may support one or more specified protocols enabling a wired or wireless connection with an external electronic device (e.g., the electronic device 102).")
Claim 7 is rejected under 35 U.S.C. 102(a)(2)] as being anticipated by Joo, which teaches the system of Claim 1 as well as:
wherein the user message is a first user message, ([0083] “When at least one external electronic device is selected, the processor 120 may select at least one among a plurality of driving-related messages in accordance with a user input. For example, when at least one external electronic device is selected, the processor 120 may display a plurality of designated driving-related messages and receive a selection of at least one driving-related message to be transmitted to the at least one external electronic device. The processor 120 may select at least one driving-related message among a plurality of messages displayed in accordance with a user input.”)
the V2X message is a first V2X message, ([0083] “For example, when at least one external electronic device is selected, the processor 120 may display a plurality of designated driving-related messages and receive a selection of at least one driving-related message to be transmitted to the at least one external electronic device. The processor 120 may select at least one driving-related message among a plurality of messages displayed in accordance with a user input." [0088] "For example, the first processor may communicate by using a protocol in accordance with a V2X-related standard, and a message may be a V2X-related standard-based message (e.g., BSM). For example, the second protocol may be a protocol (e.g., TCP/IP or UDP) available for communication with a particular external electronic device.")
and: the second communication module is further configured to receive a second V2X message via the first wireless communication link; ([0054] "The processor 120 may receive, through the communication module 190, a plurality of messages broadcast using the first protocol from the V2X-supported external electronic devices. The plurality of external electronic devices may broadcast V2X-related standard-based messages (e.g., BSMs) using the first protocol." [0176] "In step 1430, when the at least one external electronic device is outside the designated range, the processor may deliver the message to the at least one external electronic device via an access point or external server. Referring to FIG. 15, since the second external electronic device 1520 is outside the designated range 1500, the processor may transfer the message via the access point 1501 to the second external electronic device 1520 so as to deliver the message to the second external electronic device 1520. In order to transfer the message via the access point 1501 to the second external electronic device 1520, the processor may obtain connection information about the second external electronic device 1520 and transfer the message via the access point 1501 to the second external electronic device 1520 based on the connection information.")
the processing unit is further configured to convert the second V2X message to a second user message for communication of the second user message from the first vehicle to the electronic device; ([0165] "When the messages broadcast are in a V2X-related standard-based BSM format, the identification information corresponding to the external electronic device and the at least one driving-related message selected may be included in the optional area of the BSM, which includes the mandatory area and the optional area as defined in the standard." [0166] "The selected external electronic device may receive the messages broadcast from the electronic device 101. Upon receipt of the messages, the external electronic device may identify the identification information contained in the messages and identify whether the messages were intended to be sent thereto based on the identification information." [0167] "When the identification information matches the identification information about the external electronic device, the external electronic device may conclude that the messages were intended to be sent thereto and may either display the messages through the display or output the messages through the speaker, the at least one driving-related message being contained in the message.")
and the electronic device further comprises a speaker configured to output the second user message as an audible message to the user. ([0167] “When the identification information matches the identification information about the external electronic device, the external electronic device may conclude that the messages were intended to be sent thereto and may either display the messages through the display or output the messages through the speaker, the at least one driving-related message being contained in the message.”)
Claim 8 is rejected under 35 U.S.C. 102(a)(2)] as being anticipated by Joo, which teaches the system of Claim 1 as well as:
wherein a user is positioned in the first vehicle ([Fig 3] phone inside the vehicle implies a user [0035] "The input device 150 may be a device for receiving a command or data, which is to be used by another component (e.g., the processor 120) of the electronic device 101, from the outside (e.g., a user) of the electronic device 101. The input device 150 may include, for example, a microphone, a mouse, or a keyboard." [0098] "Referring to FIG. 3, the electronic device 101 may be equipped in a car 301 or may be a separate electronic device wiredly or wirelessly connected with the car 301."
and the first communication system comprises a microphone for capturing the user message as an audible message from the user, ([0035] “and the first communication system comprises a microphone for capturing the user message as an audible message from the user,”)
wherein the processing unit is configured to convert the user message to the V2X message for transmission via the wireless communication link. ([Fig 1] [0038] "The audio module 170 may convert a sound into an electrical signal and vice versa. According to an embodiment, the audio module 170 may obtain a sound through the input device 150, or output a sound through the sound output device 155 or a headphone of an external electronic device (e.g., an electronic device 102) directly (e.g., wiredly) or wirelessly coupled with the electronic device 101." [0052] "The communication module 190 may support various protocols for wireless communication. For example, the communication module 190 may support protocols (e.g., wireless access in vehicular environment (WAVE)) related to V2X-related standards (e.g., WAVE short message protocol (WSMP)). Further, the communication module 190 may support various protocols (e.g., transfer control protocol/Internet protocol (TCP/IP) or user datagram protocol (UDP)) available for communication with external electronic devices via the first network 198 or the second network 199." [0053] "According to an embodiment, the processor 120 may broadcast messages (e.g., basic safety messages (BSMs)) through the communication module 190 using a first protocol. The first protocol may be a protocol associated with a V2X-related standard, and the messages may be messages (e.g., BSMs) based on the V2X-related standard. The processor 120 may broadcast the messages to V2X-supported external electronic devices (e.g., automobiles, smartphones, or tablet PCs) within a designated distance using the first protocol." Fig 1 demonstrates that all of these are in the same electronic device”)
Claim 9 is rejected under 35 U.S.C. 102(a)(2)] as being anticipated by Joo, which teaches the system of Claim 8 as well as:
wherein the V2X message is configured for transmission to a second vehicle having at least semi-autonomous motion capability, ([0003] “Vehicle-to-everything (V2X) refers to all types of communication schemes applicable to vehicles, which encompass vehicle-to-vehicle (V2V) communication, vehicle-to-infrastructure (V2I) communication, vehicle-to-network (V2N) communication, and vehicle-to-pedestrian (V2P) communication.”)
the user message includes a voice command from the user configured to influence navigation of the second vehicle, ([Fig 1] [0157] "The processor may select at least one driving-related message from among the plurality of driving-related messages in accordance with a voice input received from the user. For example, the processor may recognize the voice input and select the driving-related message corresponding to the voice input from among the plurality of driving-related messages. The plurality of driving-related messages may be associated with respective numbers or keywords as set forth in Table 1 below:" [0158] "The driving-related messages set forth in Table 1 are merely for description purposes, and other various messages not limited thereto, may be available, such as ones to alert, notify, or provide information to the car driver while driving the car. Further, the numbers or key words indicating the driving-related messages set forth in [Table 1] are intended only for illustration purposes, and embodiments of the present disclosure are not limited thereto.")
and the V2X message includes the voice command for commanding navigation of the second vehicle. ([Fig 1] [0157] "The processor may select at least one driving-related message from among the plurality of driving-related messages in accordance with a voice input received from the user. For example, the processor may recognize the voice input and select the driving-related message corresponding to the voice input from among the plurality of driving-related messages. The plurality of driving-related messages may be associated with respective numbers or keywords as set forth in Table 1 below:" [0158] "The driving-related messages set forth in Table 1 are merely for description purposes, and other various messages not limited thereto, may be available, such as ones to alert, notify, or provide information to the car driver while driving the car. Further, the numbers or key words indicating the driving-related messages set forth in [Table 1] are intended only for illustration purposes, and embodiments of the present disclosure are not limited thereto.")
Claim 11 is rejected under 35 U.S.C. 102(a)(2)] as being anticipated by Joo, which teaches the system of Claim 1 as well as:
wherein: the first communication module is configured to implement a first wireless communication technology to enable receipt of the user message; ([0070] “Upon determining to communicate with the electronic device 101, the external electronic device may broadcast responses containing connection information about the external electronic device to communicate with the electronic device 101. In another example, upon determining not to communicate with the electronic device 101, the external electronic device may disregard the connection request or broadcast responses indicating a rejection of the communication.”)
and the second communication module is configured to implement a second wireless communication technology to enable transmission of the V2X message, the second wireless communication technology differing from the first wireless communication technology. ([0071] “For example, the external electronic device may broadcast the responses through the first channel. In another example, where the connection request contains information about the second channel, the external electronic device may broadcast the responses through the second channel based on the information about the second channel.”)
Claim 12 is rejected under 35 U.S.C. 102(a)(2)] as being anticipated by Joo (US 20190020735), herein after referred to as Joo, which teaches:
receiving a user message at a first vehicle; ([Fig 13] [0157] "The processor may select at least one driving-related message from among the plurality of driving-related messages in accordance with a voice input received from the user. For example, the processor may recognize the voice input and select the driving-related message corresponding to the voice input from among the plurality of driving-related messages." [0161] "In another example, upon receiving the voice input, “Send me the number 2 message and the taillight message,” from the user, the processor may recognize the voice input and select “Drowsy? Please drive safely,” which is the driving-related message corresponding to the “number 2”, and select “Taillight off. Please check,” which is the driving-related message corresponding to the “taillight.””)
converting the user message to a vehicle-to-everything (V2X) message at the first vehicle; ([Fig 13] [0157] "For example, the processor may recognize the voice input and select the driving-related message corresponding to the voice input from among the plurality of driving-related messages")
and transmitting the V2X message from the first vehicle via a wireless communication link. ([Fig 13] [0164] "In step 1330, the processor may broadcast messages containing the at least one driving-related message selected and identification information corresponding to the at least one external electronic device selected, through the communication module 190 (e.g., a communication circuit). For example, the processor may obtain the identification information corresponding to the selected external electronic device from the memory 130 of the electronic device 101 or an external server managing the identification information about the plurality of external electronic devices. In another example, the processor may obtain the identification information corresponding to the selected external electronic device through the camera module 180 of the electronic device 101 or the sensor module 176 of the electronic device 101." [0165] "When the messages broadcast are in a V2X-related standard-based BSM format, the identification information corresponding to the external electronic device and the at least one driving-related message selected may be included in the optional area of the BSM, which includes the mandatory area and the optional area as defined in the standard.")
Claim 13 is rejected under 35 U.S.C. 102(a)(2)] as being anticipated by Joo, which teaches the system of Claim 12 as well as:
and the method further comprises: enabling a second wireless communication link between the first vehicle and an electronic device positioned proximate a user for communication of the user message from the user to the first vehicle. ([Fig 3, Item 101] [0098] “Referring to FIG. 3, the electronic device 101 may be equipped in a car 301 or may be a separate electronic device wiredly or wirelessly connected with the car 301.”)
Claim 17 is rejected under 35 U.S.C. 102(a)(2)] as being anticipated by Joo, which teaches the system of Claim 12 as well as:
wherein the user is positioned in the first vehicle, vehicle ([Fig 3] phone inside the vehicle implies a user [0035] "The input device 150 may be a device for receiving a command or data, which is to be used by another component (e.g., the processor 120) of the electronic device 101, from the outside (e.g., a user) of the electronic device 101. The input device 150 may include, for example, a microphone, a mouse, or a keyboard." [0098] "Referring to FIG. 3, the electronic device 101 may be equipped in a car 301 or may be a separate electronic device wiredly or wirelessly connected with the car 301."
and the method further comprises: capturing the user message as an audible message from the user; ([0035] “and the first communication system comprises a microphone for capturing the user message as an audible message from the user,”)
and converting the audible message to the V2X message for transmission via the wireless communication link. ([Fig 1] [0038] "The audio module 170 may convert a sound into an electrical signal and vice versa. According to an embodiment, the audio module 170 may obtain a sound through the input device 150, or output a sound through the sound output device 155 or a headphone of an external electronic device (e.g., an electronic device 102) directly (e.g., wiredly) or wirelessly coupled with the electronic device 101." [0052] "The communication module 190 may support various protocols for wireless communication. For example, the communication module 190 may support protocols (e.g., wireless access in vehicular environment (WAVE)) related to V2X-related standards (e.g., WAVE short message protocol (WSMP)). Further, the communication module 190 may support various protocols (e.g., transfer control protocol/Internet protocol (TCP/IP) or user datagram protocol (UDP)) available for communication with external electronic devices via the first network 198 or the second network 199." [0053] "According to an embodiment, the processor 120 may broadcast messages (e.g., basic safety messages (BSMs)) through the communication module 190 using a first protocol. The first protocol may be a protocol associated with a V2X-related standard, and the messages may be messages (e.g., BSMs) based on the V2X-related standard. The processor 120 may broadcast the messages to V2X-supported external electronic devices (e.g., automobiles, smartphones, or tablet PCs) within a designated distance using the first protocol." Fig 1 demonstrates that all of these are in the same electronic device”)
Claim 18 is rejected under 35 U.S.C. 102(a)(2)] as being anticipated by Joo, which teaches the system of Claim 17 as well as:
wherein: the V2X message is configured for transmission via the wireless communication link to a second vehicle having at least semi-autonomous motion capability; ([0003] “Vehicle-to-everything (V2X) refers to all types of communication schemes applicable to vehicles, which encompass vehicle-to-vehicle (V2V) communication, vehicle-to-infrastructure (V2I) communication, vehicle-to-network (V2N) communication, and vehicle-to-pedestrian (V2P) communication.”)
the audible message includes a voice command from the user configured to influence navigation of the second vehicle; [Table 1] [0157] "The processor may select at least one driving-related message from among the plurality of driving-related messages in accordance with a voice input received from the user. For example, the processor may recognize the voice input and select the driving-related message corresponding to the voice input from among the plurality of driving-related messages. The plurality of driving-related messages may be associated with respective numbers or keywords as set forth in Table 1 below:" [0158] "The driving-related messages set forth in Table 1 are merely for description purposes, and other various messages not limited thereto, may be available, such as ones to alert, notify, or provide information to the car driver while driving the car. Further, the numbers or key words indicating the driving-related messages set forth in [Table 1] are intended only for illustration purposes, and embodiments of the present disclosure are not limited thereto.")
the converting the audible message includes converting the voice command to the V2X message; [Table 1] [0157] "The processor may select at least one driving-related message from among the plurality of driving-related messages in accordance with a voice input received from the user. For example, the processor may recognize the voice input and select the driving-related message corresponding to the voice input from among the plurality of driving-related messages. The plurality of driving-related messages may be associated with respective numbers or keywords as set forth in Table 1 below:" [0158] "The driving-related messages set forth in Table 1 are merely for description purposes, and other various messages not limited thereto, may be available, such as ones to alert, notify, or provide information to the car driver while driving the car. Further, the numbers or key words indicating the driving-related messages set forth in [Table 1] are intended only for illustration purposes, and embodiments of the present disclosure are not limited thereto.")
and the method further comprises commanding the navigation of the second vehicle via the voice command included in the transmitted V2X message. [Table 1] [0157] "The processor may select at least one driving-related message from among the plurality of driving-related messages in accordance with a voice input received from the user. For example, the processor may recognize the voice input and select the driving-related message corresponding to the voice input from among the plurality of driving-related messages. The plurality of driving-related messages may be associated with respective numbers or keywords as set forth in Table 1 below:" [0158] "The driving-related messages set forth in Table 1 are merely for description purposes, and other various messages not limited thereto, may be available, such as ones to alert, notify, or provide information to the car driver while driving the car. Further, the numbers or key words indicating the driving-related messages set forth in [Table 1] are intended only for illustration purposes, and embodiments of the present disclosure are not limited thereto.")
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Joo in view of Hirsh (US 20180014102), herein after referred to as Hirsh, and Lee (US 20200035233), herein after referred to as Lee.
Joo teaches the system of claim 1, but does not explicitly teach:
wherein the first vehicle is an unmanned vehicle,
and: the electronic device comprises: a first wearable structure configured to be positioned on the user, the first wearable structure including the third communication module, wherein the first and third communication modules are configured to enable the second wireless communication link between the unmanned vehicle and the first wearable structure;
and a second wearable structure configured to be positioned on the user, the second wearable structure being physically displaced away from the first wearable structure, the second wearable structure including a fourth communication module, wherein the first and fourth communication modules are configured to enable a third wireless communication link between the unmanned vehicle and the second wearable structure;
the processing unit implemented in the unmanned vehicle is further configured to determine a current location of the unmanned vehicle relative to the user in response to the second and third wireless communication links;
and the system further comprises a drive control unit in communication with the processing unit and configured to adjust a speed and a position of the unmanned vehicle to move the unmanned vehicle from the current location to a predefined location relative to the user.
In the same field of endeavor, Hirsh teaches:
and: the electronic device comprises: a first wearable structure configured to be positioned on the user, the first wearable structure including the third communication module, wherein the first and third communication modules are configured to enable the second wireless communication link between the unmanned vehicle and the first wearable structure; ([Fig 1, item 102] [0103] “Next, the wireless earpieces communicate the location information of the user (step 608). The location information may specify the location, relative position, body position and orientation, coordinates, altitude, and so forth. The location information may be communicated to the user himself/herself or to any number of third parties. The communication of the information may be communicated audibly, visually, tactilely, or through a connected device. The location and orientation of the user may also be communicated directly or indirectly to any number of devices. For example, a satellite, cellular, Bluetooth, Wi-Fi, NFMI, or other connection, signal, or network may be utilized.”)
and a second wearable structure configured to be positioned on the user, the second wearable structure being physically displaced away from the first wearable structure, the second wearable structure including a fourth communication module, wherein the first and fourth communication modules are configured to enable a third wireless communication link between the unmanned vehicle and the second wearable structure; ([Fig 1, item 102][Fig 5, each earpiece has its own receiver and transceiver] [0057] In one embodiment, the wireless earpieces 102 may include additional sensors 112, such as accelerometers, optical components, beacons, microphones, gyroscopes, and other sensors for determining the location and orientation of the user. For example, determining the location and the position of the user may be particularly important in factory systems to prevent the user 106 from being struck by autonomous vehicles, arms, robotics, drones, fork lifts, transportation devices, other users and so forth. For example, based on the determined position and orientation of the user 106 wearing the wireless earpieces 102 robotic devices may avoid hitting the user. Optical images may be captured, analyzed and utilized to even more exactly determine the location and orientation of the user 106 in the environment. Likewise, audio analysis of sounds, noises, and other audio captured by the cameras of the wireless earpieces 102 may be utilized to determine applicable information, details, and data. As noted, the wireless earpieces 102 may utilize any number of short-range or long-range communications signals, mediums, networks (e.g., satellite, wireless, body area, mesh, etc.), connections or links.”)
the processing unit implemented in the unmanned vehicle is further configured to determine a current location of the unmanned vehicle relative to the user in response to the second and third wireless communication links; ([0046] "The sensors 112 may also determine the user's location, position, velocity, impact levels, and so forth." Mere design choice to perform the determination on the vehicle instead of by the headpiece and then transmit to vehicle”)
and the system further comprises a drive control unit in communication with the processing unit and configured to adjust a speed and a position of the unmanned vehicle to move the unmanned vehicle from the current location to a predefined location relative to the user. ([0060] “In addition, the wireless earpieces 102 may provide information for other drivers, users, vehicles or devices in the communications environment to help avoid striking the user 106. In addition, the information associated with the user 106 may be utilized to retrieve the user or provide emergency assistance as is needed (e.g., the user 106 is struck by a vehicle, passes out, has a heart attack, etc.).”)
	The above pieces of prior art are considered analogous as they both represent inventions in the wireless communication field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Joo to incorporate two headpieces with location, microphone, and other data input as taught by Hirsch to determine a user’s location and orientation [0057]. Motivation to combine Joo with Hirsch to a person having ordinary skill in the art comes from the prior art being analogous in the field of wireless communications and knowledge well known in the art, as well as from Joo [204].
In the same field of endeavor, Lee teaches:
wherein the first vehicle is an unmanned vehicle, ([0073] “For example, the first communication device or the second communication device may be a base station, a network node, a transmission terminal, a reception terminal, a wireless device, a wireless communication device, a vehicle, a vehicle having an autonomous function, a connected car, a drone (Unmanned Aerial Vehicle, UAV),”)
	The above pieces of prior art are considered analogous as they both represent inventions in the wireless communication field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Joo to incorporate a wireless vehicle as taught by Lee to control a device with spoken instructions [0168]. Motivation to combine Joo with Lee to a person having ordinary skill in the art comes from the prior art being analogous in the field of wireless communication and knowledge well known in the art, as well as from Joo [204].
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Joo in view of Hirsh and Kim (US 20180136655), herein after referred to as Kim.
Modified Joo teaches the system of Claim 2, and Joo further teaches:
the user message is an audible message from the user, ([0157] “The processor may select at least one driving-related message from among the plurality of driving-related messages in accordance with a voice input received from the user. For example, the processor may recognize the voice input and select the driving-related message corresponding to the voice input from among the plurality of driving-related messages.”)
Joo does not explicitly teach:
wherein the predefined location is included in the user message,
and at least one of the first and second wearable structures comprises a microphone configured to capture the audible message from the user
and at least one of the third and fourth communication modules is configured to communicate the audible message with the predefined location via at least one of the second and third communication links.
In the same field of endeavor, Hirsh teaches:
and at least one of the first and second wearable structures comprises a microphone configured to capture the audible message from the user ([0011] "A microphone may be mounted onto the external surface of the housing, operatively connected to one or more processors, and configured to receive audio signals." [0028] "The wireless earpieces may also receive user input from the user including gestures, voice commands, motions, taps, swipes, or other forms of feedback.")
and at least one of the third and fourth communication modules is configured to communicate the audible message with the predefined location via at least one of the second and third communication links. ([Fig 2])
	The above pieces of prior art are considered analogous as they both represent inventions in the wireless communication field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Joo to incorporate two headpieces with microphones that transmit audio messages as taught by Hirsch to determine a user’s location and orientation [0057]. Motivation to combine Joo with Hirsch to a person having ordinary skill in the art comes from the prior art being analogous in the field of wireless communications and knowledge well known in the art, as well as from Joo [204].
In the same field of endeavor, Kim teaches:
wherein the predefined location is included in the user message, ([0135] “The user of the passenger terminal 810 may be referred to as a “subscriber” in that he or she reserves the autonomous driving taxi service. After inputting a destination using the user interface, the subscriber can request an autonomous driving vehicle to assist movement to the destination from the server 820. Unlike the destination, a departure point can be automatically set to a point corresponding to a location of the passenger terminal 810, or a certain point may be set as a departure point by a user input.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the wireless vehicle communication field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Joo to send a location alone with a communication message as taught by Kim to tell a vehicle where the rider is located for pickup [citation]. Motivation to combine Joo with Kim to a person having ordinary skill in the art comes from the prior art being analogous in the field of wireless vehicle communication and knowledge well known in the art, as well as from Joo [204].
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Joo in view of Lema (US 20170269588), herein after referred to as Lema.
Joo teaches the system of Claim 1, but does not explicitly teach:
further comprising a camera implemented in the first vehicle and configured to capture motion of a user and provide visual information of the user to the processing unit,
wherein the processing unit is further configured to determine the user message from the visual information.
In the same field of endeavor, Lema teaches:
further comprising a camera implemented in the first vehicle and configured to capture motion of a user and provide visual information of the user to the processing unit, ([0053] “For example, UAV 10 may be instructed to alternate between positions suitable to capture visual information of user 101 and user 102 until either user is in proximity of object 103, at which point UAV 10 is instructed to capture a wide-angle high-resolution image including both users.”)
wherein the processing unit is further configured to determine the user message from the visual information. ([0042] “Gesture interpretation component 23 may be configured to recognize and/or interpret gestures from users, including but not limited to user 101. In some implementations, gestures may be recognized and/or interpreted by capturing depth information that includes user 101 and analyzing patterns, positions, and/or movements of user 101, or parts of the body of user 101. By way of non-limiting example, gesture interpretation component 23 may be configured to determine and/or recognize one or more patterns, positions, and/or movements of the hands of user 101. In some implementations, individual particular patterns, positions, and/or movements of the hands of user 101 may correspond to particular commands and/or requests to UAV 10 to perform an action or operation.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the wireless vehicle communication field. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Joo to incorporate motion capture and interpretation as taught by Lema to understand user commands [0042]. Motivation to combine Joo with Lema to a person having ordinary skill in the art comes from the prior art being analogous in the field of wireless vehicle communications and knowledge well known in the art, as well as from Joo [204].
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Joo in view Lee (US 20200035233), herein after referred to as Lee.
Joo teaches the system of Claim 1, as well as:
and the system further comprises a camera implemented in the unmanned vehicle and configured to capture an ambient environment visible from the camera and provide visual information of the ambient environment to the user, ([Fig 6] [0122] “For example, the processor may recognize the plurality of external electronic devices 711, 712, 713, 714, 715, and 716 within the designated range 720 using various pieces of information obtained through the sensor module 176 or an image obtained through the camera module 180 of the electronic device 101. The processor may select at least one external electronic device corresponding to the user input from among the plurality of recognized external electronic devices 711, 712, 713, 714, 715, and 716. In another example, the processor may recognize the at least one external electronic device using an image obtained from a camera of a car wiredly or wirelessly connected with the electronic device 101 or various pieces of information obtained through a sensor of the car.”)
and the user message is an audible message from the user responsive to the visual information. ([0123] “For example, where the user input is a “white, type-A car driving ahead,” the processor may recognize at least one external electronic device, that is a white, type-A car driving ahead of the electronic device 101, among the plurality of external electronic devices 711, 712, 713, 714, 715, and 716”)
Joo does not explicitly teach:	
wherein the first vehicle is an unmanned vehicle,
In the same field of endeavor, Lee teaches:
wherein the first vehicle is an unmanned vehicle, ([0073] “For example, the first communication device or the second communication device may be a base station, a network node, a transmission terminal, a reception terminal, a wireless device, a wireless communication device, a vehicle, a vehicle having an autonomous function, a connected car, a drone (Unmanned Aerial Vehicle, UAV),”)
	The above pieces of prior art are considered analogous as they both represent inventions in the wireless vehicle communication field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Joo to incorporate an unmanned vehicle as taught by Lee to make use of a UAV or autonomous car [0073]. Motivation to combine Joo with Lee to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle communication and knowledge well known in the art, as well as from Joo [204].
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Joo, further in view of Joo.
Joo teaches the system of Claim 8, and further teaches:
and: the second communication module is further configured to receive a second V2X message via the wireless communication link; the processing unit is further configured to convert the second V2X message to a second user message; and the system further comprises a speaker implemented in the first vehicle configured to output the second user message as an audible message to the user. (See rejection of Claim 8 under 102 above.  The limitations of Claim 10 are merely a repetition of those of Claim 8, which teaches the receipt of a message and transmission of that message to another vehicle.  Claim 10 teaches a second message being received and then processed in the same way.  It would be obvious for a system capable of performing the limitation of Claim 8 to be able to perform the same action again, 2 or more times.”
Claim 14  is rejected under 35 U.S.C. 103 as being unpatentable over Joo in view of Hirsh and Lee.
Joo teaches the system of claim 13, but does not explicitly teach:
wherein the first vehicle is an unmanned vehicle,
and the method further comprises: positioning first and second wearable structures of the electronic device on the user, the first and second wearable structures being physically displaced away from one another; 
 enabling a second wireless communication link between the first wearable structure and the unmanned vehicle; 
enabling a third wireless communication link between the second wearable structure and the unmanned vehicle;
determining a current location of the unmanned vehicle relative to the target in response to the second and third wireless communication links; 
and adjusting a speed and a position of the unmanned vehicle to move the unmanned vehicle from the current location to a predefined location relative to the user.
In the same field of endeavor, Hirsh teaches:
and the method further comprises: positioning first and second wearable structures of the electronic device on the user, the first and second wearable structures being physically displaced away from one another; ([Fig 1, item 102] [0103] “Next, the wireless earpieces communicate the location information of the user (step 608). The location information may specify the location, relative position, body position and orientation, coordinates, altitude, and so forth. The location information may be communicated to the user himself/herself or to any number of third parties. The communication of the information may be communicated audibly, visually, tactilely, or through a connected device. The location and orientation of the user may also be communicated directly or indirectly to any number of devices. For example, a satellite, cellular, Bluetooth, Wi-Fi, NFMI, or other connection, signal, or network may be utilized.”)
enabling a second wireless communication link between the first wearable structure and the unmanned vehicle; enabling a third wireless communication link between the second wearable structure and the unmanned vehicle; ([Fig 1, item 102][Fig 5, each earpiece has its own receiver and transceiver] [0057] In one embodiment, the wireless earpieces 102 may include additional sensors 112, such as accelerometers, optical components, beacons, microphones, gyroscopes, and other sensors for determining the location and orientation of the user. For example, determining the location and the position of the user may be particularly important in factory systems to prevent the user 106 from being struck by autonomous vehicles, arms, robotics, drones, fork lifts, transportation devices, other users and so forth. For example, based on the determined position and orientation of the user 106 wearing the wireless earpieces 102 robotic devices may avoid hitting the user. Optical images may be captured, analyzed and utilized to even more exactly determine the location and orientation of the user 106 in the environment. Likewise, audio analysis of sounds, noises, and other audio captured by the cameras of the wireless earpieces 102 may be utilized to determine applicable information, details, and data. As noted, the wireless earpieces 102 may utilize any number of short-range or long-range communications signals, mediums, networks (e.g., satellite, wireless, body area, mesh, etc.), connections or links.”)
determining a current location of the unmanned vehicle relative to the target in response to the second and third wireless communication links; ([0046] "The sensors 112 may also determine the user's location, position, velocity, impact levels, and so forth." Mere design choice to perform the determination on the vehicle instead of by the headpiece and then transmit to vehicle”)
and adjusting a speed and a position of the unmanned vehicle to move the unmanned vehicle from the current location to a predefined location relative to the user. ([0060] “In addition, the wireless earpieces 102 may provide information for other drivers, users, vehicles or devices in the communications environment to help avoid striking the user 106. In addition, the information associated with the user 106 may be utilized to retrieve the user or provide emergency assistance as is needed (e.g., the user 106 is struck by a vehicle, passes out, has a heart attack, etc.).”)
	The above pieces of prior art are considered analogous as they both represent inventions in the wireless communication field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Joo to incorporate two headpieces with location, microphone, and other data input as taught by Hirsch to determine a user’s location and orientation [0057]. Motivation to combine Joo with Hirsch to a person having ordinary skill in the art comes from the prior art being analogous in the field of wireless communications and knowledge well known in the art, as well as from Joo [204].
In the same field of endeavor, Lee teaches:
wherein the first vehicle is an unmanned vehicle, ([0073] “For example, the first communication device or the second communication device may be a base station, a network node, a transmission terminal, a reception terminal, a wireless device, a wireless communication device, a vehicle, a vehicle having an autonomous function, a connected car, a drone (Unmanned Aerial Vehicle, UAV),”)
	The above pieces of prior art are considered analogous as they both represent inventions in the wireless communication field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Joo to incorporate a wireless vehicle as taught by Lee to control a device with spoken instructions [0168]. Motivation to combine Joo with Lee to a person having ordinary skill in the art comes from the prior art being analogous in the field of wireless communication and knowledge well known in the art, as well as from Joo [204].
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Joo in view of Hirsh and Kim (US 20180136655), herein after referred to as Kim.
Modified Joo teaches the system of Claim 14, and Joo further teaches:
the user message is an audible message from the user, ([0157] “The processor may select at least one driving-related message from among the plurality of driving-related messages in accordance with a voice input received from the user. For example, the processor may recognize the voice input and select the driving-related message corresponding to the voice input from among the plurality of driving-related messages.”)
Joo does not explicitly teach:
wherein the predefined location is included in the user message,
and at least one of the first and second wearable structures comprises a microphone configured to capture the audible message from the user
and at least one of the third and fourth communication modules is configured to communicate the audible message with the predefined location via at least one of the second and third communication links.
In the same field of endeavor, Hirsh teaches:
and at least one of the first and second wearable structures comprises a microphone configured to capture the audible message from the user ([0011] "A microphone may be mounted onto the external surface of the housing, operatively connected to one or more processors, and configured to receive audio signals." [0028] "The wireless earpieces may also receive user input from the user including gestures, voice commands, motions, taps, swipes, or other forms of feedback.")
and at least one of the third and fourth communication modules is configured to communicate the audible message with the predefined location via at least one of the second and third communication links. ([Fig 2])
	The above pieces of prior art are considered analogous as they both represent inventions in the wireless communication field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Joo to incorporate two headpieces with microphones that transmit audio messages as taught by Hirsch to determine a user’s location and orientation [0057]. Motivation to combine Joo with Hirsch to a person having ordinary skill in the art comes from the prior art being analogous in the field of wireless communications and knowledge well known in the art, as well as from Joo [204].
In the same field of endeavor, Kim teaches:
wherein the predefined location is included in the user message, ([0135] “The user of the passenger terminal 810 may be referred to as a “subscriber” in that he or she reserves the autonomous driving taxi service. After inputting a destination using the user interface, the subscriber can request an autonomous driving vehicle to assist movement to the destination from the server 820. Unlike the destination, a departure point can be automatically set to a point corresponding to a location of the passenger terminal 810, or a certain point may be set as a departure point by a user input.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the wireless vehicle communication field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Joo to send a location alone with a communication message as taught by Kim to tell a vehicle where the rider is located for pickup [citation]. Motivation to combine Joo with Kim to a person having ordinary skill in the art comes from the prior art being analogous in the field of wireless vehicle communication and knowledge well known in the art, as well as from Joo [204].
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Joo in view of Lema.
Joo teaches the system of Claim 12, but does not explicitly teach:
capturing motion of a user at a camera implemented in the first vehicle to obtain visual information of the user; 
and determining the user message from the visual information.
In the same field of endeavor, Lema teaches:
capturing motion of a user at a camera implemented in the first vehicle to obtain visual information of the user;  ([0053] “For example, UAV 10 may be instructed to alternate between positions suitable to capture visual information of user 101 and user 102 until either user is in proximity of object 103, at which point UAV 10 is instructed to capture a wide-angle high-resolution image including both users.”)
and determining the user message from the visual information. ([0042] “Gesture interpretation component 23 may be configured to recognize and/or interpret gestures from users, including but not limited to user 101. In some implementations, gestures may be recognized and/or interpreted by capturing depth information that includes user 101 and analyzing patterns, positions, and/or movements of user 101, or parts of the body of user 101. By way of non-limiting example, gesture interpretation component 23 may be configured to determine and/or recognize one or more patterns, positions, and/or movements of the hands of user 101. In some implementations, individual particular patterns, positions, and/or movements of the hands of user 101 may correspond to particular commands and/or requests to UAV 10 to perform an action or operation.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the wireless vehicle communication field. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Joo to incorporate motion capture and interpretation as taught by Lema to understand user commands [0042]. Motivation to combine Joo with Lema to a person having ordinary skill in the art comes from the prior art being analogous in the field of wireless vehicle communications and knowledge well known in the art, as well as from Joo [204].
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Joo, further in view of Joo.
Joo teaches the system of Claim 12, and further teaches:
the user message is a first user message, the V2X message is a first V2X message, and the method further comprises: receiving a second V2X message at the first vehicle via the wireless communication link; converting the second V2X message to a second user message at the first vehicle; and transmitting the second user message from the first vehicle. (See rejection of Claim 8 under 102 above.  The limitations of Claim 10 are merely a repetition of those of Claim 8, which teaches the receipt of a message and transmission of that message to another vehicle.  Claim 10 teaches a second message being received and then processed in the same way.  It would be obvious for a system capable of performing the limitation of Claim 8 to be able to perform the same action again, 2 or more times.”
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Joo, further in view of Joo.
Joo teaches the system of Claim 119, and further teaches:
the transmitting the second user message comprises converting the second user message to an audible message; ([0165] "When the messages broadcast are in a V2X-related standard-based BSM format, the identification information corresponding to the external electronic device and the at least one driving-related message selected may be included in the optional area of the BSM, which includes the mandatory area and the optional area as defined in the standard." [0166] "The selected external electronic device may receive the messages broadcast from the electronic device 101. Upon receipt of the messages, the external electronic device may identify the identification information contained in the messages and identify whether the messages were intended to be sent thereto based on the identification information." [0167] "When the identification information matches the identification information about the external electronic device, the external electronic device may conclude that the messages were intended to be sent thereto and may either display the messages through the display or output the messages through the speaker, the at least one driving-related message being contained in the message.")
and outputting the audible message for detection by a user. ([0167] “When the identification information matches the identification information about the external electronic device, the external electronic device may conclude that the messages were intended to be sent thereto and may either display the messages through the display or output the messages through the speaker, the at least one driving-related message being contained in the message.”)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D UNDERBAKKE whose telephone number is (571)272-6657. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB DANIEL UNDERBAKKE/Examiner, Art Unit 3662                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663